Citation Nr: 9933244	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include on a secondary basis.

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

A review of the record reflects that the veteran has raised 
the issue of entitlement to an evaluation in excess of 40 
percent for his service-connected low back disorder.  As this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a cervical spine disorder, to include as secondary to 
service-connected low back disorder, is not plausible or 
capable of substantiation.

2.  The service-connected neurogenic bladder is manifested by 
subjective complaints of frequent and uncontrollable 
urination requiring the use of absorbent materials and 
objective evidence of self catheterization six times a day.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical spine disorder, to include on a secondary basis, is 
not well grounded.  38 U.S.C.A. 5107 (West 1991).

2.  The schedular criteria for a 60 percent disability 
evaluation for the service-connected neurogenic bladder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.115a and 4.115b, Diagnostic Code 7542 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  A disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  See Allen 
v. Brown, 8 Vet. App. 448 (holding that when aggravation of a 
non-service-connected disorder is proximately due to or is 
the result of a service-connected disability, that extent of 
aggravation is service connected on a secondary basis.)

In this case, the veteran is claiming service connection for 
a cervical spine disorder on both a direct basis and as 
secondary to post-operative residuals of a lumbar herniated 
nucleus pulposus at L3-4 with limited range of motion.  

II.  Factual Background

Service medical records, to include a September 1967 
examination for discharge are devoid of any subjective 
complaints or objective findings relating to the cervical 
spine.  

Numerous post-service VA and private medical reports, dating 
from 1967 to 1997, reflect that the first evidence of any 
cervical spine disorder was not until the 1990's. X-rays of 
the cervical spine in the anterior-posterior, lateral, 
bilateral oblique and odontoid views, conducted in September 
1996, showed a congenital block vertebra at C5-6, with 
partial fusion; mild degenerative changes with minimal disk 
space narrowing at C3-4 and C6-7, with small osteophytes; and 
patent right neural foramina with minimal narrowing of the 
left neural foramina at C5-6 and C6-7.  

A magnetic resonance imaging scan (MRI) of the cervical 
spine, performed in September 1996 without contrast, revealed 
a congenital block vertebra at C5-6; severe canal stenosis at 
C3-4 secondary to a large central osteophyte (it was noted 
that there was an associate focal cord signal abnormality 
without enlargement, consistent with either myelomalacia or 
ischemia); a disk bulge at C4-5 and left uncovertebral 
osteophyte at C7-T1, with minimal encroachment in the 
inferolateral recess but without evidence of significant 
foraminal encroachment; and bilateral C3-4 neural foraminal 
stenosis, which was greater on the left.  A May 1997 MRI of 
the cervical spine showed severe cervical spondylosis, with 
posterior marginal osteophyte formation and facet 
hypertrophy, which resulted in severe spinal cord compression 
from C3 to C5, with abnormal cord signal at the C3-4 level, 
which represented myelomalacia versus cord edema.  There was 
also mild to moderate left foraminal stenosis at both levels.  

VA hospital reports, dated in February and September 1997, 
reflect that the veteran underwent an anterior cervical 
diskectomy at C3-4, and a posterior cervical decompressive 
laminectomies at C3-5, respectively.  A September 1997 X-ray 
of the cervical spine in the lateral view showed narrowing of 
the C3-4 disk due to degenerative disk disease.  However, 
none of these medical reports contain an etiological opinion 
establishing an etiological relationship between any 
currently diagnosed cervical spine disorder and the veteran's 
service.  

Medical reports, submitted by University Surgical Associates, 
University of Pittsburgh Medical Center, reflect that the 
veteran received treatment for genitourinary complaints.  In 
September 1997, the impressions of the examiner were large 
capacity bladder with impaired bladder contractility, and 
dysfunctional voider with pelvic floor spasticity syndrome.  

A May 1998 VA spine examination report reflects that the 
veteran had undergone several surgeries on his cervical 
spine.  The examiner entered diagnoses of degenerative 
spondylosis of the cervical spine, status-post laminectomies 
and degenerative joint changes of the cervical spine.  An 
etiological opinion with respect to the diagnosed cervical 
spine disorders was not entered.

A review of May and July 1998 VA examination reports reflect 
that in May 1998, the VA examiner related that the veteran's 
primary problem was incontinence and that he performed 
intermittent straight catheterization six times a day.  The 
examiner indicated that except for having to straight 
catheterize himself, the veteran was not disabled by such 
condition as he wore diapers at all times to catch his 
incontinent episodes.

During a February 1999 VA medical examination, the veteran 
related that he had been self catheterizing for the previous 
couple of years, that he had urinary retention problems, and 
that he wore adult urinary pads.  He described acquiring 
period urinary tract infections, and suffering from periodic 
urinary retention problems.  Physical examination of the 
veteran's lumbar spine disclosed forward flexion to 70 
degrees, extension to 5 degrees, and lateral flexion and 
rotation to 25 degrees.  Hyperflexion was noted on the right 
side.  Straight leg raising was positive at 30 degrees. 
Sensory function was intact.  Motor function was intact with 
pain limitations.   He related that he did not leave his home 
as a result of his urinary problems.  No other pertinent 
findings were reported.  

In medical reports, submitted by Trenton M. Gause, M.D., an 
orthopedic surgeon, dated in February and April 1999, it was 
noted that he had reviewed the veteran's claims file.  Dr. 
Gause indicated that the veteran was service-connected for 
both a lumbar spine disorder and a neurogenic bladder, that 
the veteran and injured his back during service in 1966, and 
that he had had back pain since discharge.  Dr. Gause 
reported that the veteran had last worked in 1984.  The 
veteran denied any history of any in-service cervical or neck 
injury.  Dr. Gause entered diagnoses of post operative 
residuals of a laminotomy and diskectomy at L3-4 with post 
laminectomy syndrome and back pain.  The symptoms were noted 
to have been static.  He also diagnosed a history of cervical 
spondylitic myelopathy requiring a C3-4 anterior cervical 
diskectomy and a posterior cervical decompression at C3-5.  
The cervical disorder was judged to be a degenerative 
disorder and not service connected.  The appellant was noted 
to have a history of spasticity.  

Dr. Gause concluded that the cervical spondylitic myelopathy 
precluded the veteran from returning to gainful employment in 
any capacity.  With respect to the service-connected lumbar 
spine disability, Dr. Gause indicated that the veteran would 
still be able to work at a light to medium job capacity.  

III.  Analysis-Cervical Spine

The veteran contends that service connection is warranted for 
a cervical spine disorder both on a direct basis and as 
secondary to the service-connected low back disorder.  While 
the Board has no reason to dispute the sincerity of his 
contentions, it is the decision of the Board that after 
reviewing all of the evidence of record that service 
connection for a cervical spine disorder either on a direct 
or secondary basis is not warranted.  In reaching the 
foregoing conclusion, the Board observes that the veteran's 
service medical records are entirely devoid of any subjective 
complaints or objective findings relating to the cervical 
spine.  Indeed, the veteran has admitted that he did not 
sustain any in-service trauma to his cervical spine.  

While the veteran has undergone several post-service 
surgeries of the cervical spine  and has been diagnosed as 
having several cervical spine disorders, no medical 
professional has offered an opinion linking expressly or by 
implication any such disorders to service.  In fact, a 
private orthopedic surgeon, Dr. Trenton M. Gause, concluded 
that the veteran's cervical spine disorder was degenerative 
in nature and was not service related.  Therefore, in the 
absence of any medical evidence establishing an etiological 
relationship between the currently diagnosed cervical spine 
disorders to service, service connection for a cervical spine 
disorder on a direct basis is not warranted.  38 C.F.R. 
§ 3.303.  In addition, there is no medical evidence of any 
arthritis of the cervical spine manifested to a degree of ten 
percent or more within a year of discharge of service to 
warrant service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Finally, the medical record is devoid of any medical opinion 
indicating that any currently diagnosed cervical spine 
disorder was acquired as a result of service or that the 
disorder was aggravated by the service-connected low back 
disorder.  Indeed, as noted in the preceding paragraph, the 
veteran's cervical spine disorder was been found to have been 
degenerative in nature.  As such, service connection for a 
cervical spine disorder as secondary to the service connected 
low back disorder is not well grounded and is denied. 

While lay statements have been provided by the veteran, he is 
not trained in the field of medicine.  Hence, he is not 
competent to offer an opinion as to a diagnosis or to an 
etiological relationship between any currently diagnosed 
cervical spine disorder to service, to include the service-
connected low back disorder as this requires specialized 
knowledge and training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, these statements do not 
constitute competent evidence for purposes of determining 
whether the claim is well grounded.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  In the absence of any competent 
evidence indicating that a currently diagnosed cervical spine 
disorder was acquired as a result of service or that it was 
caused or aggravated by the service-connected low back 
disorder, the claim is not well-grounded and it must be 
denied.

As the foregoing explains the need for competent evidence of 
a medical nexus between any currently diagnosed cervical 
spine disorder and service or that such disability was caused 
or aggravated by the service-connected low back disorder, the 
Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).


IV.  TDIU

As a preliminary matter, the Board finds that the veteran's 
claim for TDIU is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  That is, the veteran has presented a claim which 
is not inherently implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  

The law provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of use of work-related functions 
due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

In turning to the issue of entitlement to a TDIU, it must 
first be decided whether the ratings currently assigned to 
the service-connected disabilities are appropriate.  The 
Board observes that in support of his claim for a TDIU, the 
veteran essentially contends that his service-connected 
neurogenic bladder has interfered with his ability to 
maintain employment in that he has uncontrollable and 
frequent urination which requires him to perform self 
catheterization six times a day.  As noted previously, the RO 
has assigned a 40 percent disability evaluation pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7542 (1999).  Under that 
code, a neurogenic bladder is to be rated as voiding 
dysfunction.  See 38 C.F.R. § 4.115a (1999).  Pursuant to the 
code for rating voiding dysfunction, a 40 percent disability 
evaluation requires the wearing of absorbent materials which 
must be changed two to four times a day.  A 60 percent 
evaluation requires the use of any appliance or the wearing 
of absorbent materials which must be changed more than four 
times a day.  An appliance is defined as all types of 
catheters as well as any other assistive device for 
urination.  59 Fed.Reg. 2524 (1994).  In light of the 
objective medical evidence or record indicating that the 
veteran has been catheterizing himself six times a day, the 
Board finds that the evidence supports a 60 percent 
evaluation for the service-connected neurogenic bladder.  

As to a rating in excess of 60 percent, the Board observes 
that a 60 percent rating is the highest authorized under this 
Diagnostic Code.  Hence, the question of a entitlement to a 
higher goes to the issue of individual unemployability which 
is the subject of the Remand below.


ORDER

Evidence of a well grounded claim of entitlement to service 
connection for a cervical spine disorder, to include on a 
secondary basis, not having been submitted, this appeal is 
denied.

A 60 percent evaluation for a neurogenic bladder is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.


REMAND

In light of the Board's assignment of a 60 percent evaluation 
to the service-connected neurogenic bladder, the issue of 
entitlement to a TDIU must be REMANDED to the RO for the 
following action:

After undertaking any development deemed 
appropriate, the RO should readjudicate 
the issue of entitlement to a TDIU.  The 
veteran is notified that he must perfect 
an appeal with respect to any new issue 
adjudicated by the RO that is not before 
the Board at this time if he wishes the 
issue to be included in the present 
appeal.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.



________________________________
	DEREK R. BROWN
	Member, Board of Veterans' Appeals







